BROADDUS, P. J.
This is a suit, by injunction, to restrain the city of Kansas City, Missouri, and the Metropolitan Street Railway Company, from rerouting the latter’s street cars on what is known as the Vine street line. The line, as now operated under the company’s franchise, extends from Eighteenth street on Vine to Woodland, then to Thirty-first street, thence to its terminus south, at Forty-fifth street. Under the proposed rerouting the cars are to be operated from points south of Woodland avenue to Thirty-first street, thence west to Holmes street, thence north to the business districts of the city, and return over' the same route.' Travelers going on the Vine street line will be compelled to change cars at Thirty-first street going north or south.
The petitioners are property-owners abutting on the line north of Thirty-first street, between Twenty-ninth and Thirtieth streets, between Twenty-seventh and Twenty-eighth streets, and between Twenty-fourth street and Howard avenue.
The franchise for the street railway was first granted to Anderson, Gentry, and others. A corporation known as the South Suburban Railway Company succeeded to the rights of the former in 1893. . The latter obtained a franchise from the county for a railway from Thirty-first street south on Woodland avenue, that part being then outside of the city limits. After-wards, in June 1893, the city gave to said company a franchise to connect its Vine street line with the Wood*339land line south- of Thirty-first street. This ordinance recited that the owners of a majority of the front feet of the real property fronting on the streets described had consented to the franchise, which was a necessary prerequisite under the city’s charter.
In July, 1902, an ordinance was passed applying to every line of street railway in the city, in which it is provided among other things as follows: “It is.expressly agreed and understood that the city reserves any right it may have to control and regulate the matter of the routing of the cars on all the lines herein referred to, and all enlargements of the same, whether made by construction, purchase, lease or otherwise, it being the agreement and intention that the city Shall retain any right it has to control the routing of all street cars within the-limits of the city, as the said limits are now established or shall be hereafter enlarged.” The ordinance contains what is known as “The Peace Agreement,” entered into between the city and the street railway companies owning and operating • street car lines within the city limits.
The grounds upon which petitioners seek the aid of an injunction are alleged as follows:
“Plaintiffs further state that they and each of them and other persons as aforesaid using said Vine street car line have frequent and divers occasion to use the same as a continuous operated line of street railroad and the fact that the same is and has been a continuous line of street railroad is of a great advantage and benefit to their said properties and of material financial value thereto and that the cessation of the operation of said street car line as a continuous line upon which cars are operated from and between the present termini will cause great and irreparable injury to the plaintiffs and greatly depreciate the value and injure their said properties and render the same of materially less value and worth than the same now are.
“Plaintiffs further state that the said defendant in*340tends and threatens as aforesaid to cease the operation of its cars on said Yine street line of railroads as a continuous and through operated car line and that the said act of the defendant so threatened and intended to he carried out will he in violation of and contrary to its said franchises and rights in that it will be a diversion of said continuous car line into two lines of street railroad instead of one continuous line as the same now is, that is to say, said street railroad will be one line from the north having a terminus at Thirty-first street and Woodland avenue and another line from the south, having a terminus at or about Forty-fourth street and running by way of Woodland avenue to Thirty-first street and thence west on Thirty-first street to Holmes street and thence north into the down town district of the city and plaintiffs allege and state that the said operation of said street car railroad will not be the operation of the same as one continuous and uninterrupted line for the continuous passage and operation of cars without necessity of' change from car to car by the passengers.”
The evidence introduced as tending to show damage to petitioners is that many negroes live on the line between their, the petitioners’, property and Eighteenth street; and that the rerouting of the cars would be an incentive to the negroes to move further to the south towards the petitioners’ properties which would depreciate its value; and that it would depreciate the service and convert it into a “negro stub-line.”
We are unable to see why the rerouting would tend to depreciate the service on the Yine street lines, and if it did the petitioners would have a remedy. Under the franchise the company is bound to render efficient service and if they fail to do so the city can compel it to properly comply with its duty in that respect. But whether the service on the line will depreciate in .efficiency is purely problematical, and the same may, with equal propriety, be said as to the al*341leged movement of the negro population to the proximity of petitioners’ property.
And we do not think that the proposed rerouting ' would have the effect of breaking the continuity of the Vine street line. It is true that there would have to be a change of cars at Thirty-first street, but the line would be continuous with the payment of a single fare. The mere fact of a change of cars would not prevent the line from being a continuous one. It would operate at most to an inconvenience which residents of the city are likely to encounter in traveling from one part of the city to another.
The case can be determined on other grounds. It is conceded that the building and operation of the street railway was not the invasion of any constitutional right of the petitioners as it did not amount to the taking of their property or damaging it, for which they were entitled to compensation. And it may as well be conceded that the inhibition of the charter against the construction and operation of a line of the street railway on the street upon which petitioners’ property abuts, without their consent having been obtained, places them in no different relation towards the company than it would have been if no such inhibition had existed. They acquired no right thereby to interfere with a reasonable maintenance and operation of the railway other than that of the general public. It has not been shown that the rerouting will in any manner interfere with a reasonable and efficient service on the Vine street line, and until it is so shown the petitioners have no standing in a court of equity.
In the so-called “Peace Agreement” the city acting for and in behalf of the public reserved to itself the right to regulate the rerouting of cars on all the street railways within the city. The company recognizes the right of the city to do so. The reservation is not contrary to public policy. It is not prohibited by the Constitution or other law of the land. It was *342a matter of contract between tbe city and the company to which the petitioners were not parties except in the same relation as the general public. It was a reservation in the “Peace Agreement” of the right of the city to regulate the routing of cars within its limits. The city has since grown and perhaps will continue to grow until it contains a vast population and will experience many changes. Streets that are now suitable for the maintenance and operation of street cars may become so congested that they can be no longer utilized and other streets may be more suitable for the purpose and at the same time better serve the necessities of the public. In such mutations of time, the values of property will be affected. In some sections it will decrease, in others increase in value. But in such changes of value the general public is not concerned. If the good of the general public is subserved by the action of the city in regulating the routing of the street cars in its limits, the purpose and intent of its charter powers under “The Peace Agreement” is accomplished. Those who may suffer thereby ,in the depreciation of the property have no legal right to complain. They hold the titles subject to the contingencies of fortune, as every other man does, and they have no right-that the fortuitous advantages they now enjoy shall be perpetuated to the disadvantage of the public at large.
Petitioners have no equity in the case that appeals to the conscience of the court. The judgment of the trial court dismissing plaintiffs’ cause is affirmed.
All concur.